Title: From James Madison to Isaac Hite, [ca. 7 March 1801]
From: Madison, James
To: Hite, Isaac


Dear Sir
[ca. 7 March 1801]
I communicated to you by the last mail the afflicting event which took place on the 27th. Ult. I said nothing on the subject of the testamentary dispensations which it is proper should be made known to all the parties interested in them, because at that time none of the papers had been looked into. I now inclose the copy of the Will found among them; and which tho’ of not so late a date as might have been presumed appears from the strictest search we have been able to make to be the only one left. I inclose also copies of 2 papers (the mark [illegible] shewing in what manner the separation between them is [to] be made), the first of which appears from the character &c to be prior in date, and the latter to be of very late date. These papers are to be respected as indications of his intentions tho’ they have no legal validity. Some further indications were also verbally given which will not be disregarded but which being less distinct & certain, I shall not at present undertake of myself to repeat. They related chiefly tho not wholly to the subject of the latest paper inclosed. The family continue as well as its situation permits, and all join in the sincerest affections to you & my sister. Yrs.
Js. Madison Jr
 